-P$r Gufiam,

The promise made by the defendant below, to maintain tfie b&stgrd child, cannot be made tQ emn to the benefit *497of the plaintiffs below. In general, it is necessary that the Con¡«¡¡deration on which a promise is founded, should move from the party in whose favour the promise is made. There are some cases, however, where a parfy in whose favour the promise is made, may maintain an action, although the consideration moves from another person ; but, in the present case, the consideration did not move from the plaintiffs below, nor was the promise made to them, or for their benefit. It does not appear that they were the overseers of the poor at the time the putative father was proceeded against, and, admitting that the promise to maintain this child enured to the benefit of the then overseers, they are not a body corporate so that their- successors can sue ifi their own name upon such promise. The judgment must, therefore, be reversed.
Judgment reversed,